Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 122.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
With respect to the preamble, it is noted that the applicant claims “an implant set device for sinus elevation”, however, the body of the claim is directed towards multiple drill groups, each group comprising multiple drills and a receiver.  Therefore, the preamble of the claim does not match the body of the claim such that no implants are being claimed. It is suggested that the applicant amend the claim to read on the body of the claim, such as “A kit for sinus membrane elevation, the kit comprising…”.
With respect to claim 1, it is noted that with respect to each different drill group, the applicant claims the drills “consist of a same effective diameter and an effective length”, however, it later dependent claims (3, 6-8), the applicant further claims the drills to include other elements and even diameters. It is noted that the use of the term “consist” the applicant is limiting the drill to what is being claimed and cannot have any additional elements, specifically different diameters, therefore, it is unclear what the applicant is trying to claim with respect to the claimed effective diameters.  
With respect to claim 1, it is unclear what the applicant is trying to claim with respect to the multiple drills within the group which “consist of a same effective diameter and an effective length increasing at a first interval”. For examination purposes, the limitation is being interpreted multiple drills within a group, wherein the drills within the group comprise the same diameter with respect to each other, and a length of the drills within the group increase with respect to each other, such that each drill within the group has a different length.  
Further the applicant claims “that increases at a second interval and is equal to the effective length of the initial drills”, however, it is unclear what effective length the dilatation drills is equal to. For examination purposes, the limitation is being interpreted as one of the multiple of dilation drills has the same effective length as one of the initial drills and another of the dilation drills has a same effective length as another initial drill and the effective lengths are different with respect to each other, however, the applicant should amend the claims to clarify. The same issue applies to the same limitation with respect to the sinus drill group. It is noted that the limitation is being interpreted the same as discussed above.
Further the limitation “which belong to a drill group for surgery that is a set in the sinus membrane elevation” is unclear. It is noted that the preamble is directed towards “An implant set device for sinus membrane elevation” therefore it is unclear if the applicant is trying to reference the implant set of the preamble or trying to claim that the initial drill group is part of a different drill group. For examination purposes, the limitation is being interpreted as either of the claimed drill groups, the initial drill group or the dilation drill group, is part of the claimed implant set device which is for sinus membrane elevation, however, the applicant should amend the claim to clarify.     
The applicant further claims “belonging to the drill group for surgery”, however, that appliance has not claimed any of the drill groups for “surgery” and therefore the limitation is unclear. However, has claimed the set is for “sinus membrane elevation” and the different drill groups are for “an alveolar bone”, therefor for examination purposes, the limitation is being interpreted as the drill group for sinus membrane 
With respect to the limitation “that for a hole in a bone graft material”, it is unclear if the applicant is improperly trying to claim the drill performing the function. For examination purposes, the limitation is functional and is being interpreted as “the is for forming a hole in a bone graft material”, however, the applicant should amend the claim to clarify. 
Further the applicant claims with respect to the final drill group “and an effective length increasing at a fourth interval, and are allocated in each section of the effective length in the drill group for surgery”. It is unclear what the applicant is claiming specifically with respect to the limitation “allocated in each section of the effective length in the drill group for surgery”. As noted the applicant has not claimed “the drill group for surgery” and this limitation is being interpreted the same as above and the limitation of the “allocated in each section of the effective length” is being interpreted as the effective lengths of the final drills have a same length of the other effective lengths of the claimed drills, however, the applicant should amend the claims to clarify. 
Further the limitations of “a receiver having a drill region wherein the drill can be received in a first direction…and the drill can be received in a second direction…” are unclear. It is unclear if the first direction in which the drill are received is a direction in which the drill is placed within the drill region and then the second direction is a second different direction, such that the drill is removed from the receiver and placed back in the receiver in a second different direction, such that the drill is no longer received in the first direction or the drill is received in a first and second direction as the same time, 
With respect to claim 2, the applicant claims “where a guide hole guiding the drill is formed”, however, it is noted that the applicant is not claiming the method of use and therefore, the limitation should be claimed as functional to clarify what is being claimed. For example, “where a guide hole for guiding the drill”.
Claim 2 recites the limitation "the drill" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear which drill the applicant is trying to reference.
With respect to claim 3, the applicant claims “a coupling portion mounted on a handpiece that is coupled to the engaging portion”, however, it is unclear if the applicant is trying to claim the combination of the drill and a handpiece or just the drill that can be coupled to a handpiece.  For examination purposes, the limitation is being interpreted 
With respect to claim 4, the applicant claims “a hole guiding the drill” however, it is noted that a method is not claimed, therefore, it is unclear what is being claimed. It is believed that the applicant is trying to claim “a hole for guiding the drill” and the limitation is being interpreted as such. Further it is unclear which drill the applicant is trying to reference with respect to “the drill”.    
With respect to claim 5, the limitations “and the effective length of the first final drill is set to be equal or greater than a maximum effective length of the sinus drill belong to the section” are unclear. It is noted that in claim 1, the applicant has claimed “first final drills”, therefore it is unclear if the applicant is referencing only one of the pluralities of first final drills or improperly referencing both. For examination purposes, it is being interpreted as both of the first final drills, since the applicant is claiming limitations with respect to the increasing length intervals. It is further unclear if the claims “maximum effective length” is one of the claimed “effective length” of the sinus drill of claim 1, however, for examination purposes, it is being interpreted as the claimed effective length of one of the sinus drills, such that the effective length is a maximum length. It is further unclear what “the section” the applicant is referencing and unclear what the applicant is trying to claim. 
Claim 5 recites the limitation "the section" in the last 2 lines of the claim.  There is insufficient antecedent basis for this limitation in the claim.
With respect to claim 6, the applicant claims “the first final drill”, however, it is noted that the applicant has claimed “final drills” and therefore, it is unclear which final 
With respect to claim 7, the applicant claims the dilation drill has “a lower cutting edge, which has the same effective diameter as the dilation drill group”, however, it is unclear what the applicant is claiming since the dilation drill is part of the dilation drill group. It is believed that the applicant is trying to claim that the lower cutting edge has the effective diameter, however, the applicant should amend the claim to clarify. The applicant further claims an upper cutting edge “of which the effective diameter is larger than the diameter of the lower cutting edge and is the same as the effective diameter of the sinus drill”, however, it is noted that in the independent claim, the applicant has claimed the sinus drill has an effective diameter that is larger than the effective diameter of the dilation drills, therefore, it is unclear how the dilation drill can have an effective diameter that is the same as that of the sinus drill.  The applicant should amend the claims to clarify.  
With respect to claim 8, it is noted that the applicant has claimed “first final drills”, however, is only referencing “the first final drill”, therefore, it is unclear what drill of the 
Claim 8 recites the limitation "tip portions" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the first and second drills" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
With respect to claim 9, the claimed limitation “bone graft inserted infusing a bone graft material” is unclear since a method of use is not being claimed. It is believed the applicant is trying to claim “bone graft inserted for infusing a bone graft material”, however, the applicant should amend the claim to clarify. Further the limitation “each length section from a gum to the membrane of sinus has one nozzle length” is unclear. It is unclear if the applicant is trying to claim a length of the bone graft inserters or the length of a different element in combination with the human anatomy, which is improper. It is suggested that the applicant amend the claim to clarify what specific element has the length and that in use, the length would extend from a gum to the membrane so that the human anatomy is not claimed.  
With respect to claim 10, see the detailed rejection above with respect to the first and second directions of claim 1.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  It is noted that in view of the numerous 112 rejections above, the claims, as interpreted by the examiner.
The prior art does not teach a kit for sinus membrane elevation comprising an initial drill group for an alveolar bone comprising a multiplicity of initial drills, each of the multiplicity of initial drills consisting of a same effective diameter, which respect to each other, and an effective length, the effective length of each of the multiplicity of initial drills increasing in length, with respect to each other, at a first interval, a dilatation drill group for an alveolar bone comprising a multiplicity of dilation drills, each of the multiplicity of dilation drills consisting of a same effective diameter, which respect to each other, that is larger than the effective diameter of the initial drills, and an effective length, the effective length of each of the multiplicity of dilation drills increasing in length, with respect to each other, at a second interval, such that each effective length of the dilation drills, matches each different effective length of the initial drill group, a sinus drill group comprising a multiplicity of sinus drills, each of the multiplicity of sinus drills consisting of a same effective diameter which is larger than the effective diameter of the dilation drills and an effective length, the effective length of each of the multiplicity of sinus drills increasing in length, with respect to each other, at a third interval, wherein the effective lengths of the sinus drills are longer than the effective lengths of the dilation drills, a final drill group comprising first final drills for forming a hole in a bone graft material between the alveolar bone and the sinus, the final drills having the same effective diameter with respect to each other, which is larger than the effective diameter of the sinus drills, and an effective length, the effective length of the final drills increasing in length with respect to each other at a fourth interval, the effective length of 
The closet prior art of Better teaches an initial drill, 20 having a first effective diameter and length (par. 125), a dilation drill 30 having a second diameter, larger than the first effective diameter of the initial drill and an effective length (par. 126, 142), a sinus drill 40 having a third effective diameter that is larger than the second effective diameter of the dilation drill and an effective length (par. 127, 143) and a final drill 30. Better does not teach the final drill having a larger effective diameter than the sinus drill and each drill being part of a group, having different effective lengths, but corresponding effective diameters and the receiver as claimed.
Hurson teaches a receiver for arranging drills in a first and second direction (i.e. columns and rows, see fig. 6).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of Kitamura teaches drills of different lengths (see figs 12a-12c, pars. 52-53) but having the same diameter. The prior art of Fostick which teaches a single drill with an adjustable stop for adjusting the working length of the drill (see figs. 2-8B,9D, 9E, 12, 14a-14c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081. The examiner can normally be reached Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        3/2/2022